Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-8 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Elkhatib  8337243
For claims   1  2   6   Elkatib  figures  5-7 includes board  two sides    electrodes  152  projecting body at line    156   and  figure 34  includes board  1450 with electrodes  both sides  and a projecting body 1476   For  claims  3   4   each projecting body  incudes  tapers  and bevels  that meet claim language   For claims    7  8    figures  5       electrodes  152   near   156  are of  three different lengths . Same  lengths apply to  figure  34                                                                                                                                       Above adequate but should any matter  be at issue as alternative  it may be deemed an obvious variant 
Claims 1-2, 5-8 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pax 7547213.
Pax figure 6 includes a pcb with end surface having projections at lines 630, 619, electrodes on the pcb, both sides.  Claims 2, 6, met by Pax.  Claim 5, the pcb edge and projections are readable as to  form a wary edge.  Claims 7, 8, met by the three contact lengths shown.
Claims 1-4, 6-8 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schweitzer 114.
For claims 1, 2, 4, 6, Schweitzer, figure 1 pcb has electrodes 30 end edge 60 and projecting bodies 40, 40.  Claims 2, 6, clearly met by figure 1.  Claim 4, note bevels at ends of bodies 40.  Claim 3, .  
Claims   9  10  are  rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art (APA) figures 10, 11 in view of Ray 9647388 and Elkhatib 243 or Pax   213 or Schweitzer 6452111.
APA   Figures 10, 11, show a pcb 11 mounted to a casing and appear to show a resilient latch.  Should this be at issue obvious to use such latch in view of Ray at 240.  The APA, lacks an edge projection.  Elkhatib   figures  5  34   and Pax, figure 6, pcb include projecting bodies as noted above and Schweitzer figure 1 at 40, include projecting bodies.  Obvious to use such items on APA pcb to lower insertion force.
Claim(s) s    1-4    6    is/are rejected under 35 U.S.C. 102(a 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ammon 4572604.
Claims  1  2  6   see    pcb 10  edge  13  electrodes  12  both sides   projecting body  14   Claims  3  4    see taper at line 18  and bevel at line  14    

Other prior art   See  young   figure  6  pcb  projecting body 156   see Kimura  projecting body 201a  kashiwakura    figure  2       Ziemkowski   body at 10a   
For all above rejections as stated adequate but should any issues arise such matters as alternative may be deemed obvious variants 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL ABRAMS/Primary Examiner, Art Unit 2832